DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-21, in the reply filed on 2/3/21 is acknowledged.  The traversal is on the ground(s) that “Claim 1, representative of Invention I as identified by the Examiner, recites controlling where a resin is applied to sheets to form the venting pathways; and forming a honeycomb substrate from the sheets. Claim 22, representative of Invention II as identified by the Examiner, recites a honeycomb substrate having a number of open cells, a resin skin disposed overtop the honeycomb substrate, and venting pathways disposed in the resin skin that communicate between the open cells. By searching the elements of claim 1, the honeycomb substrate, the resin skin, and the venting pathways disposed in the resin skin of claim 22 will all inherently be searched during the search of claim 1. These elements are common between claim 1 and claim 22 and thus Applicant respectfully asserts that there is no serious search burden and the restriction between Invention I and Invention II should be withdrawn.”.  This is not found persuasive because there would be a serious search and examination burden if restriction were not required for the reasons set forth in paragraph 4 of the Office action mailed on 12/10/20 and including the inventions have acquired a separate status in the art due to their recognized divergent subject matter such as wherein Invention I is directed to the method statutory class of invention and Invention II is directed to the product/article statutory class of invention which different statutory classes of invention each require particular search and examination practices/burden not required by the other (e.g. see MPEP 2113) so that the prior art .
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “A method for creating a honeycomb core” without setting forth any particular step(s) of creating the honeycomb core.  Claim 1 does require “forming a honeycomb substrate” so that 
Claim 2 recites the limitation "the number of sheets" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 9, 13-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Strauss (U.S. Patent Application Publication 2008/0044621).
Strauss discloses a method for creating a honeycomb core/substrate having venting pathways, the method comprising: controlling where an adhesive resin (e.g. epoxy a resin) is applied to sheets by applying the adhesive resin to junction strips (22, 24) of ribbons/sheets (41/69) and not applying the resin to free strips (21, 23) of the ribbons/sheets to form the venting pathways through the free strips; and forming a honeycomb substrate from the sheets (Figures 1-3, 7, 8, etc. and Paragraphs 0110, 0145-0151, and 0162).
As to the limitation in claim 1 of “controlling where a resin is applied to sheets to form the venting pathways”, Strauss is considered to anticipate the limitation as set forth above.  In the event it is somehow considered Strauss does not necessarily anticipate the limitation the following rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Strauss comprises controlling where the adhesive resin (e.g. epoxy) is applied to the sheets to form the venting pathways in the honeycomb substrate by directing and applying the adhesive resin to the junction strips (22, 24) of the ribbons/sheets (41) and not directing and not applying the adhesive resin to the free strips (21, 23) of the ribbons/sheets as Strauss expressly teaches the adhesive such as epoxy, a resin, is applied to the junction strips for connecting the ribbons, i.e. sheets, at the junction strips to form the honeycomb substrate (Paragraph 0151) and the free strips do not form junctions with other ribbons and are substantially porous to form the venting pathways through the free strips (Paragraphs 0018, 0148, and 0149).

Regarding claim 13, Strauss teaches the sheets are porous (Paragraphs 0083, 0145, and 0160 and including between 25 and 100 percent considered to include, or if somehow not include to at least make prima facie obvious, intrinsic permeability of at least 1 x 10-13 m2 see paragraph 0024 of the instant specification).
Regarding claim 14, Strauss teaches stacking the sheets to form the honeycomb substrate (Paragraphs 0098, 0142, etc.).  
Regarding claim 15, Strauss teaches applying an adhesive (e.g. epoxy) to each of the sheets, it being noted none of the claims require the resin and adhesive are different/not the same and it being also noted in such a case Strauss teaches the sheets are porous prior to applying sealant or sealing adhesive, i.e. resin, to each of the sheets to form the solid walls/junction strips (considered “controlling where a resin is applied to sheets to form the venting pathways”) (Paragraphs 0083 and 0160) prior to applying an adhesive (e.g. epoxy) to each of the sheets to adhere the sheets together to form the honeycomb (Paragraph 0151).  
Regarding claim 16, Strauss teaches stacking and adhering the sheets together to form a block (Paragraphs 0098, 0142, etc.).  
Regarding claim 17, Strauss teaches expanding the block to form the honeycomb substrate (Paragraphs 0098, 0142, etc.).  
.  

Claim Rejections - 35 USC § 103
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Lin (U.S. Patent 5,137,768).
Strauss is described above in full detail.  Strauss does not require any particular technique to apply the adhesive resin (e.g. epoxy) (or the sealant or sealing adhesive) to a/the number of sheets (41/69).  Convectional technique to apply adhesive resin to the number of sheets is printing as evidenced by Lin (Column 4, lines 30-64 and Column 6, lines 38-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the adhesive resin (e.g. epoxy) (and the sealant or sealing adhesive) to a/the number of sheets as taught by Strauss by printing as is the conventional and predicable technique well understood by one of ordinary skill in the art as evidenced by Lin.
Regarding claim 2, Strauss as modified by Lin teaches wherein controlling where the resin is applied to a/the number of sheets to form the venting pathways includes printing the resin (e.g. adhesive resin or sealant or sealing adhesive) on the sheets.  
Regarding claim 3, Strauss as modified by Lin teaches printing an adhesive (e.g. epoxy) on the sheets, it being noted none of the claims require the resin and adhesive are different/not the same and it being also noted in such a case Strauss teaches the sheets are porous prior to applying sealant or sealing adhesive, i.e. resin, to each of the sheets to form the solid walls/junction strips (considered in Strauss as modified by Lin “controlling where a resin is applied to sheets to form the venting pathways” and “wherein controlling where the resin is applied to the number of sheets to form the venting pathways includes printing the resin on the sheets”) (Paragraph 0083 and 0160) prior to applying an 
Regarding claim 4, Strauss teaches stacking the sheets to form a block (Paragraphs 0098, 0142, etc.). 
Regarding claim 5, Strauss teaches wherein forming the honeycomb substrate from the sheets includes expanding the block to form the honeycomb substrate (Paragraphs 0098, 0142, etc.).  
Regarding claim 6, Strauss teaches the resin is epoxy, i.e. a curable resin, so that Strauss is considered to teach curing the resin as without curing the sheets do not adhere.  Alternatively, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention the resin taught by Strauss as modified by Lin is cured as epoxy (used as adhesive to adhere the sheets and/or used as adhesive resin to impregnate the sheets) is extremely well understood in the art as cured to harden as evidenced by Lin (Column 4, lines 30-64 and Column 6, lines 38-51).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Fischer (U.S. Patent 5,401,706).
Strauss is described above in full detail.  Strauss does not expressly teach applying a desiccant to the sheets.  It is known in the same art to apply a desiccant to the sheets to allow the honeycomb substrate particular use in air treatment systems including for recovering and/or removing moisture and other substances such as pollutants as taught by Fischer (Column 1, lines 6-10 and Column 9, line 24 to Column 10, line 4 and Column 21, lines 18-29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Strauss further comprises applying a desiccant to the sheets to allow the honeycomb substrate particular use in air treatment systems including for recovering and/or removing moisture and other substances such as pollutants as taught by Fischer.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Miguel et al. (U.S. Patent 4,299,872) or Hotzeldt et al. (U.S. Patent Application Publication 2009/0311469).
Strauss is described above in full detail.  Strauss does not expressly teach applying a fire-retardant material or an intumescent material to the sheets.  It is known in the same art to apply an intumescent material or a fire-retardant material to the sheets forming the honeycomb for thermal barrier property or fire resistance as evidenced by Miguel (Figure 2 and Column 2, line 55 to Column 3, line 28) or Hotzeldt (Paragraph 0045).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Strauss further comprises applying a an intumescent material or a fire-retardant material to the sheets forming the honeycomb for thermal barrier property or fire resistance as taught by Miguel or Hotzeldt.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Kehr et al. (U.S. Patent 3,660,217) and as evidenced by Petrie (“Adhesive Bonding of Polyolefin”).  Additionally, claims 11, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Kehr and Petrie.  Additionally, claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Kehr and Petrie and optionally further Steele (U.S. Patent 2,734,843).  
Strauss is described above in full detail.  Strauss teaches the sheets are comprised of plastic or thermoforming plastic (Paragraph 0024) without expressly teaching the sheets are comprised of a resin repellant material.  It is known in the same art adhered and expanded sheets to form honeycomb substrate are formed of thermoplastic such as polyethylene, polypropylene, etc. as taught by Kehr (Column 8, lines 20-35)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the sheets comprised of plastic or thermoforming plastic as taught by Strauss are comprised of thermoplastic such as polyethylene, polypropylene, etc. as is the conventional and predictable plastic or thermoforming plastic as was well understood by one of ordinary skill in the art as evidenced by Kehr.  Thus, Strauss as modified by Kehr teach the sheets are 
Regarding claims 11, 18, and 19, Strauss teaches the sheets can be coated or otherwise treated to modify bonding properties (Paragraph 0081) wherein the sheets are bonded by adhesive such as but not limited to epoxy (Paragraph 0151).  Strauss does not expressly teach applying a resin affinity material to the sheets.  It is well understood by one of ordinary skill in the bonding arts adhesion between polyolefin such as polyethylene, polypropylene, etc. and conventional adhesive resins such as epoxy is improved by applying corona, plasma, flame, primer, adhesion promoter, etc. to the polyolefin as taught by Petrie (see “Polyolefins and their Surface Characteristics” and “Polyolefins Surface Preparation Processes” and “Primers and Adhesion Promoters”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Strauss as modified by Kehr and as evidenced by Petrie further comprises applying corona, plasma, flame, primer, or adhesion promoter to the junction strips of the sheets (i.e. a resin affinity material/a material that allows a resin such as epoxy to adhere to the sheets and thereby creating a resin affinity portion at the junction strips and a resin repellant portion at the free strips on each side of each of the sheets wherein Strauss teaches the sheets are adhered on each side (Paragraph 0098) considered (regarding claim 19) the resin affinity material and adhesive resin is applied on each side of each of the sheets or optionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the resin affinity material and adhesive resin is applied on each side of each sheet for predictable adhering of each side as understood by one of ordinary skill in the art as 
Regarding claim 12, Strauss teaches degrading the sheets to make the sheets porous (at 21, 22) (Paragraph 0082) in order to form the venting pathways
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Carlson et al. (U.S. Patent 3,895,152) and as evidenced by Petrie.
Strauss is described above in full detail.  Strauss does not expressly teach applying a resin repellant to the holes in the sheets.  It is known in the same art to apply a polyurethane foam (17) to some of the holes (6) in the sheets (5) forming the honeycomb structure to provide insulation without interfering with the circulatory system as taught by Carlson (Figures 1 and 2 and Column 3, lines 57-63 and Column 5, lines 17-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Strauss further comprises applying a polyurethane foam to some of the holes in the sheets forming the honeycomb structure to provide insulation without interfering with the circulatory system as taught by Carlson.  Thus, Strauss as modified by Carlson teach applying polyurethane to some of the holes in the sheets forming the honeycomb structure wherein polyurethane is a resin repellant material as polyurethane is well understood by one of ordinary skill in the art to have a lower surface energy than other resins as evidenced by Petrie (Table 1), it being noted none of the claims require applying a resin repellant material that is resin repellant to any specific/particular resin.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/363,557. Although the claims at issue claims 1-18 of copending Application No. 16/363,557 fully encompass claim 1 of the instant invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2-6 and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/363,557 in view of Lin. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of copending Application No. 16/363,557 fully encompass claims 2-6 and 14-19 of the instant invention except for a specific teaching of how the honeycomb substrate is formed from the sheets.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the honeycomb substrate is formed from the sheets as taught by claims 1-18 of copending Application No. 16/363,557 as taught by Lin (i.e. printing the resin as resin adhesive on each of the sheets, stacking and adhering the sheets together to form a block, expanding the block to form the honeycomb substrate, and curing the resin) as is the conventional method well understood by one of ordinary skill in the art to predictably form the honeycomb substrate from the sheets as evidenced by Lin (Column 4, lines 30-57 and Column 6, lines 38-51).  Regarding claims 18 and 19, creating a resin affinity portion and a resin repellant portion on the sheets as taught by claims 1-18 of copending Application No. 16/363,557 if not necessarily considered on each side of the sheets is considered prima facie obvious as on each side of the sheets as is nothing more than choosing from the finite (i.e. two), predictable solutions of creating a resin affinity portion and a resin repellant portion on the sheets.
This is a provisional nonstatutory double patenting rejection.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/363,557 in view of Fischer.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-.
This is a provisional nonstatutory double patenting rejection.
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/363,557 in view of Miguel or Hotzeldt.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of copending Application No. 16/363,557 fully encompass claim 8 of the instant invention except for a specific teaching of applying an intumescent material or fire-retardant material to the sheets.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by claims 1-18 of copending Application No. 16/363,557 further comprises applying a an intumescent material or a fire-retardant material to the sheets forming the honeycomb for thermal barrier property or fire resistance as taught by Miguel (described above in full detail) or Hotzeldt (described above in full detail).
This is a provisional nonstatutory double patenting rejection.
Claims 9-13 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/363,557 in view of Strauss or Steele.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of copending Application No. 16/363,557 fully encompass claims 9-13 and 20 of the instant invention except for a specific teaching of perforating the sheets to form holes.  It would have .  
This is a provisional nonstatutory double patenting rejection.
Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/363,557 and Strauss or Steele as applied to claims 9-13 and 20 above, and further in view of Carlson and as evidenced by Petrie.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of copending Application No. 16/363,557 fully encompass claim 21 of the instant invention except for a specific teaching of applying a resin repellant to the holes in the sheets.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by claims 1-18 of copending Application No. 16/363,557 as modified by Strauss or Steele further comprises applying a polyurethane foam to some of the holes in the sheets forming the honeycomb structure to provide insulation without interfering with the circulatory system as taught by Carlson (described above in full detail).  Thus, claims 1-18 of copending Application No. 16/363,557 as modified by Strauss or Steele and further Carlson teach applying polyurethane to some of the holes in the sheets forming the honeycomb structure wherein polyurethane is a resin repellant material as evidenced by Petrie (described in full detail above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746